
	

113 HR 5276 IH: Bike to Work Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5276
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Crowley (for himself and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat bicycle sharing systems as mass transit
			 facilities for purposes of the qualified transportation fringe.
	
	
		1.Short titleThis Act may be cited as the Bike to Work Act of 2014.
		2.Bicycle Sharing Systems Treated as Mass Transit Facilities
			(a)In GeneralSection 132(f)(5) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					(G)Bicycle Sharing Systems Treated as Mass Transit Facilities
						(i)In GeneralA bicycle sharing system shall be treated as a mass transit facility for purposes of subparagraph
			 (A)(i).
						(ii)Bicycle Sharing SystemThe term bicycle sharing system means a public transportation system—
							(I)consisting of a network of stations at which bicycles are made available to customers for commuting
			 and short-term, point-to-point use within the network’s service area; and
							(II)that is operated or authorized by a government agency or public-private partnership.
							.
			(b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment
			 of this Act.
			
